DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Status of Claims
•	This action is in reply to the RCE filed on 05/02/2022.
•	Claims 1-2, 10-11, and 18 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed May 2, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s arguments on pages 13-14, that the claims do not fall into any of the judicial exceptions to patent eligible subject matter, the Examiner respectfully disagrees.  Applicant further argues the claims cannot be reasonably construed as reciting a law of nature or a natural phenomenon.  The argument is not persuasive because improving inputs to financial stress tests, where financial stress tests mitigate risk, is a fundamental economic practice, specifically mitigating risk, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.  Furthermore, as indicated in the 35 USC § 101 rejection below, claimed inventions allows for receiving a shock request comprising a scenario and risk factor, normalizing the risk factor resulting in standardize risk exposure, retrieving a decision tree matching a risk factor type, and traversing the decision tree to identify a node that matches the normalized risk factor. The claims recite, inter alia, a shock request, and [0029] of the Specification discloses “risk factor types may include interest rate, foreign exchange spot, credit single name, bond, etc.”  Furthermore, [0032] of the Specification discloses a scenario may be Fed Adverse Scenario.  And furthermore, the Specification at [0001] states that the disclosure relates to “system and methods for decision tree-based management of market risk stress scenarios.  The Specification and claims focus on an improvement to the managing market risk stress scenarios, which is a fundamental economic practice, specifically mitigating risk, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.  The Specification at [0002] describes the challenge of “management of subjective or supervisory scenario definitions that need to ensure complete coverage of all shocks for all the risk factors with appropriate granularity to reflect idiosyncratic moves;” and the Specification at [0001] states that the disclosure relates to “system and methods for decision tree-based management of market risk stress scenarios.”  The Specification and claims focus on an improvement to the managing market risk stress scenarios, which is a fundamental economic practice, specifically mitigating risk, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Regarding Applicant’s argument on page 14, that the claims recite a practical application of an abstract idea, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite a front office system; a scenario definition store; a central scenario management system executed by at least one computer processor; wherein  the system performs operations using the computer processor and a storage configured with a database; storing data in the database; configuring the database with a plurality of decision trees; receiving data from the front office system in one of a plurality of different jargons; converting the shock request from the one of a plurality of different jargons to a standardized language.  such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  Furthermore, the Specification at [0051] states “The system of the invention or portions of the system of the invention may be in the form of a ‘processing machine’ such as a general purpose computer.”  The Specification at [0053] states “This processing of data may be in response to commands by a user or users of the processing machine.”   
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic information processing apparatus and a generic system including a front office system, a central management system, and a database to perform the claimed method steps and system functions.  The information processing apparatus and a generic system including a front office system, a central management system, and a database are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a business solution to a business problem at least at [0002], disclosing the problem of “management of subjective or supervisory scenario definitions that need to ensure complete coverage of all shocks for all the risk factors with appropriate granularity to reflect idiosyncratic moves.”
Regarding Applicant’s arguments on page 14, that the claims recite significantly more than the abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include the additional elements of the claims include a front office system; a scenario definition store; a central scenario management system executed by at least one computer processor; wherein  the system performs operations using the computer processor and a storage configured with a database; storing data in the database; configuring the database with a plurality of decision trees; receiving data from the front office system in one of a plurality of different jargons; converting the shock request from the one of a plurality of different jargons to a standardized language.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., management of market risk stress scenarios) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection.
Regarding Applicant’s arguments on page 14, that the claims represent a technological advancement (and as was previously argued on page 12 in arguing that the claims improve the computing system), the Examiner respectfully disagrees.  The pending claims are directed to solving the problem of management of subjective or supervisory scenario definitions that need to ensure complete coverage of all shocks for all the risk factors with appropriate granularity to reflect idiosyncratic moves (see at least [0001] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., management of market risk stress scenarios, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Furthermore, regarding Applicant’s argument that the machine learning representing a technological advancement.  The argument is not convincing.  The Examiner respectfully points out that using machine learning to make decisions in a computer program is not new.  Nor is the machine learning recited in the claims unconventional.  The Applicant has failed to point out, and the Examiner fails to understand, how the machine learning is unconventional or anything more than using a computer to apply the abstract idea.  
Regarding Applicant’s arguments on pages 14-15, that a “non-conventional” decision tree database is integrated into the methodology and represents a significant improvement in the analysis functioning of the computer, the Examiner respectfully disagrees.  As an initial matter, the Examiner fails to understand how the decision tree database is non-conventional – the decision tree database of the claims is recited at a high level of generality and is recited as performing routine database functions (i.e., storing data for retrieval).  Nor has the Applicant explained how the decision tree database is significantly more than the judicial exception.  Furthermore, the pending claims do not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.  Rather, the pending claims are directed to solving the problem of management of subjective or supervisory scenario definitions that need to ensure complete coverage of all shocks for all the risk factors with appropriate granularity to reflect idiosyncratic moves (see at least [0001] of the Specification).  
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation of “receiving a shock request comprising a risk stress scenario and a risk factor in one of a plurality of different jargons” at lines 12-13.  Although the Specification at [0025]-[0027] discloses the front office system using different jargons, including standardizing jargons, the Specification is devoid of any disclosure that a received shock request is in one of a plurality of different jargons.  Therefore, it is new matter.
Furthermore, claim 1 recites the limitation of “converting the shock instruction from the standardized language to the one or of a plurality of different jargons,” in lines 14-15. Although the Specification at [0025]-[0027] discloses the front office system using different jargons, including standardizing jargons, the Specification is devoid of any disclosure that a shock instruction is converted from a standardized language to a jargon. Therefore, it is new matter.
Furthermore regarding claim 1, claim 1 recites the limitation of “continue traversing the decision tree until all the nodes are traversed.”  The Specification is devoid of any disclosure to support this limitation.  Although the Specification at [0039]-[0040] discloses traversing nodes “if there are more nodes to traverse,” the Specification does not explicitly state traversing all nodes of the decision.  In fact, the Specification does not define in what circumstances there would be “more nodes to traverse,” nor does the Specification disclose how to determine whether or not to continue traversing more nodes.  Therefore the limitation is new matter.
Claim 10 recite similar limitations.
Claims 2-9 and 11-20 are rejected due to their dependency to a rejected claim.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claim limitations directed to predicting an optimized decision tree using machine learning based on shock resolution traversal patterns, as disclosed in claims 1 and 10, Examiner notes that the example of “if the shock decision tree has been designed in a way that it always requires N hops to identify a node that matches the standardized risk factor of a certain kind, the training model may suggest an optimized traversal algorithm resulting in a new decision tree” described in the Specification at [0048] does not describe how the prediction step is accomplished.  One of ordinary skill in the art would not be apprised of how to predict an optimized decision tree using machine learning based on shock resolution traversal patterns. 
See MPEP 2163.03 (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”).
Claim 10 recite similar limitations.
Claims 2-9 and 11-20 are rejected due to their dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “predicting an optimized decision tree using machine learning based on shock resolution traversal patterns” at lines 33-34 of the claim.  It is not clear what is meant by a decision tree being “optimized.”  Is a decision tree “optimized” when it has the least number of nodes? Or is decision tree “optimized” when the distance from root to child is the shortest?  The Specification offers no guidance as to what constitutes an optimized decision tree, and the metes and bounds of the limitation cannot be determined.  Furthermore regarding this claim limitation, “using machine learning based on shock resolution traversal patterns” is indefinite in view of what one of ordinary skill in the art would understand.  This limitation therefore renders the claim indefinite under 112(b).  
Claim 10 recite similar limitations.
Claims 2-9 and 11-20 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1 and 10 are directed to a method (claim 1) a system (claim 10).  Therefore, on its face, each independent claim 1 and 10 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1 and 10 recite, in part, a method and a system of organizing human activity.  Using the limitations in claim 10 to illustrate, the claim recites a system for decision tree-based management of risk stress scenarios; a plurality of scenarios; a scenario definition access layer; a scenario/shock resolution service; a risk selection criteria evaluator; and a risk factor data model; a plurality of decision trees, the operations including defining risk stress scenarios based on risk factors; a plurality of decision trees, each decision tree matching a risk factor type for a standardized risk factor and including a plurality of nodes, each node having a shock instruction, no shock instruction, or an instruction relating to another node; receiving a shock request comprising a risk stress scenario and a risk factor; normalizing the risk factor using the risk factor data model resulting in standardized risk exposure; retrieving a decision tree matching a risk factor type for the standardized risk factor; traversing the decision tree from a root node to a child node at the end of one of the plurality of branches to identify a node that matches the normalized risk factor; upon identifying, via the risk selection criteria evaluator, that the child node comprises no shock instruction, traversing the decision tree from the child node toward the root node until reaching a first node comprising a shock instruction; continue traversing the decision tree until all nodes are traversed; and predicting an optimized decision tree using machine learning based on shock resolution traversal patterns.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic practices, including mitigating risk (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for receiving a shock request comprising a scenario and risk factor, normalizing the risk factor resulting in standardize risk exposure, retrieving a decision tree matching a risk factor type, and traversing the decision tree to identify a node that matches the normalized risk factor, which is a fundamental economic practices, specifically mitigating risk.  The mere nominal recitation of an information processing apparatus comprising at least one computer processor does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of the claims include a front office system; a scenario definition store; a central scenario management system executed by at least one computer processor; wherein  the system performs operations using the computer processor and a storage configured with a database; storing data in the database; configuring the database with a plurality of decision trees; receiving data from the front office system in one of a plurality of different jargons; converting the shock request from the one of a plurality of different jargons to a standardized language.  The Specification at [0051] states “The system of the invention or portions of the system of the invention may be in the form of a ‘processing machine’ such as a general purpose computer.”  The Specification at [0053] states “This processing of data may be in response to commands by a user or users of the processing machine.”  The additional elements are recited at a high-level or generality (i.e., as generic computing components performing a generic computer function of storing decision trees in a database; receiving a request; converting a request to a standardized language; normalizing data; retrieving a decision tree; traversing a decision tree; and predicting an optimized decision tree using machine learning) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2, 7-9, 11, and 16-20 simply help to define the abstract idea. Furthermore, dependent claims 3-6, 12-15 simply define the technological environment.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190080248 A1 (“Kohli”) discloses providing input to a prediction model to obtain multiple decision trees via the prediction model. Each decision tree of the multiple decision trees may comprise nodes and conditional branches, each node of the nodes of the decision tree indicating a probability of a dividend-related classification for a transaction that corresponds to the node.
US 2012/0246094 (“Hsu”) discloses a system, method or computer program product for electronically constructing data indicative of an investible risk factor portfolio.  
Maria A. Osorio, Erika Jiménez, and Abraham Sánchez, "A DSS for Stochastic Multistage Portfolio Optimization in the Mexican Market;" IEEE; dated December 2008 https://ieeexplore.ieee.org/document/4737842?source=IQplus (hereinafter “Osorio”) discloses a decision support system for portfolio management in the Mexican market, including the financial investments consideration for a database, the uncertainty representation in scenario trees and the requirements for a portfolio optimization model that uses a stochastic programming approach to formulate the multistage optimization model, modified with new constraints and solved it with a Simulated Annealing procedure, and the scenario tree was generated by a simulation and clustering process.
Wenqian Wei; "Multithreading for High Performance Finance Risk Analysis;" Brunel University; dated September 2013 https://bura.brunel.ac.uk/bitstream/2438/7805/1/FulltextThesis.pdf (hereinafter “Wenqian”) discloses various methods to quantify Value at Risk (VaR), including parameter method, historical data processing method, and Monte Carlo simulation method.
“Language and locale resolution overview” by Andriod Developer Documentation, dated November 14, 2018 https://developer.android.com/guide/topics/resources/multilingual-support (hereinafter “Android”) discloses translation from a default language to a selected language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694